— In an action to recover damages for breach of a contract for the sale of real property, the plaintiffs appeal from a judgment and order (one paper) of the Supreme Court, Rockland County (Stolarik, J.), entered August 6, 1987, which denied their motion for summary judgment and, upon searching the record, dismissed the complaint and awarded the defendant the principal amount of $3,500 on his counterclaim.
*696Ordered that the judgment and order is affirmed, with costs.
The unrefuted evidence contained in the record reveals that the parties herein entered into a settlement agreement in which the plaintiffs agreed to release the defendant from all further obligations under a contract, in exchange for the sum of $6,500, to be deducted from the $10,000 down payment given by the defendant which was being held in escrow by the attorney for the plaintiffs.
On the basis of the foregoing, we conclude that the Supreme Court properly dismissed the plaintiffs’ action for breach of contract and properly awarded the defendant the principal amount of $3,500, which represents the balance of the down payment, pursuant to the terms of the settlement agreement. Thompson, J. P., Eiber, Sullivan and Harwood, JJ., concur.